Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Information Disclosure Statement


1.	The information disclosure statement (IDS) submitted on 12/28/2020 (3 and 4 pages) has been considered by Examiner and made of record in the application file.

Claim Rejections - 35 USC §103


2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-2, 6-10, 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (U.S. PUB. 2016/0364625, hereinafter “Lin”) in view of Gao et al. (U.S. PUB. 2018/0308124, hereinafter “Gao”).

Consider claim 1, Lin teaches a computer-implemented method, comprising: receiving style modifier data (page 2 [0024]); receiving content corresponding to an input image (page 2 [0057]).
Lin does not explicitly show that applying, by a neural network, the style modifier data to the content to produce an output image that includes a representation of the content, wherein at least one attribute of the content is adjusted based on the style modifier data.
In the same field of endeavor, Gao teaches applying, by a neural network, the style modifier data to the content to produce an output image that includes a representation of the content, wherein at least one attribute of the content is adjusted based on the style modifier data (page 6 [0071]-[0074]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, applying, by a neural network, the style modifier data to the content to produce an output image that includes a representation of the content, wherein at least one attribute of the content is adjusted based on the style modifier data, as taught by Gao, in order optimizing gradient boosting for provide recommendations regarding electronic content items.

Consider claim 2, Lin further teaches wherein the content is specified by a learned constant (page 4 [0044]).

Consider claim 6, Lin further teaches transforming a latent code to produce the style modifier data (page 7 [0070]).

Consider claim 7, Lin further teaches wherein the attributes comprise at least one of age, ethnicity, camera viewpoint, pose, face shape, eyeglasses, eye color, hair color, hair style, or lighting (page 3 [0029]).

Consider claim 8, Lin further teaches wherein the transforming comprises processing a latent code according to a learned affine transformation to produce the style modifier data (page 7 [0070]).

Consider claim 9, Lin further teaches wherein multiple variations of the output image are produced for the content in response to the neural network applying the style modifier data and additional style modifier data (page 3 [0031]).

Consider claim 10, Lin further teaches wherein a first attribute of the at least one attribute varies across the multiple variations of the output image and a second attribute of the at least one attribute is unchanged across the multiple variations of the output image (page 3 [0033]).

Consider claim 15, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 15.

Consider claim 16, the previous rejections of claim 2 apply mutatis mutandis to corresponding claim 16.

Consider claim 18, the previous rejections of claim 9 apply mutatis mutandis to corresponding claim 18.

Consider claim 19, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 19.

Consider claim 20, the previous rejections of claim 7 apply mutatis mutandis to corresponding claim 20.

4.	Claims 3-5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Gao and further in view of Viswanathan et al. (U.S PUB. 2018/0285663 hereinafter, “Viswanathan”).

Consider claim 3, Lin and Gao in combination fail to teach wherein the style modifier data comprises a first style signal corresponding to a first scale and a second style signal corresponding to a second scale.
However, Viswanathan teaches wherein the style modifier data comprises a first style signal corresponding to a first scale and a second style signal corresponding to a second scale (pages 6-7 [0041]).
Therefore, it is obvious to one of ordinary skill in the art at the time the invention was made to incorporate the disclosing of Viswanathan into view of Lin and Gao, in order for augmenting a training data set in a manner that allows a sign detection module or other computing device to be trained in a manner so as to more reliably and consistently identify various types of road signs with greater degrees of confidence. 

Consider claim 4, Viswanathan further teaches where the first style signal modifies a first attribute of the at least one attribute at the first scale and the second style signal modifies a second attribute of the at least one attribute at the second scale (pages 6-7 [0041]).

Consider claim 5, Viswanathan further teaches transforming a first latent code to produce the first style signal (page 7 [0042]); and transforming a second latent code to produce the first style signal (page 7 [0042]).

Consider claim 17, the previous rejections of claim 3 apply mutatis mutandis to corresponding claim 17.

5.	Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Gao and further in view of Liu (U.S PUB. 2019/0005686).

Consider claim 11, Lin and Gao in combination fail to teach injecting spatial noise into at least one layer of the neural network.
However, Liu teaches injecting spatial noise into at least one layer of the neural network (page 11 [0130]).
Therefore, it is obvious to one of ordinary skill in the art at the time the invention was made to incorporate the disclosing of Liu into view of Lin and Gao, in order for determining the parameter based on the sample data and the first neural network model. The parameter may comprise at least one of a correction coefficient or a noise reduction parameter. 

Consider claim 12, Liu further teaches wherein components of the spatial noise comprise independent random variables (page 11 [0130]).

Consider claim 13, Liu further teaches wherein components of the spatial noise are drawn from a Gaussian distribution (pages 17-18 [0194]).

Consider claim 14, Liu further teaches wherein the spatial noise is multiplied by a learned factor and summed with a feature map output by the at least one layer of the neural network (pages 16-17 [0182]).

Conclusion


6.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649